On the court’s own motion, the decision of this court handed down on November 29, 1935 {ante, p. 638), is hereby amended to read as foEows: Appeal, with leave of this court, from an order of the AppeEate Term which affirmed an order of the City Court, County of Queens, granting, upon reargument, plaintiff’s motion to set aside the verdict of a jury in favor of the defendant and to grant a new trial. Order of the AppeEate Term unanimously affirmed, with twenty-five doEars costs and disbursements. No opinion. Present — Lazansky, P. J., CarsweE, Tompkins, Davis and Johnston, JJ.